UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-6227



RENARD TYRONE MURRAY,

                                            Petitioner - Appellant,

         versus


ARCHIE GEE, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-2170-AW)


Submitted:   June 24, 1997            Decided:   September 16, 1997


Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renard Tyrone Murray, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Renard Tyrone Murray appeals from the district court's denial

of his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997) motion. We

dismiss.

     Murray contends that the magistrate judge and district court

erred in denying his motion under § 2254(d) because he was never
given a full and fair hearing on the facts by the state court on

the issue of whether his attorney was ineffective for failing to

pursue a motion to dismiss for speedy trial violations. We find

that even assuming Murray's allegation to be true, he has failed to
demonstrate prejudice under Hill v. Lockhart, 474 U.S. 52 (1985),
because he has not shown a violation of either the Maryland Speedy

Trial Act or the speedy trial guarantee of the Sixth Amendment.

Accordingly, we deny a certificate of appealability and dismiss.
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2